the kidnapping charges, arguing that the State failed to present sufficient
                evidence to support the indictment because it did not establish that the
                kidnapping was not incidental to the robbery. The district court granted
                the petition and dismissed the kidnapping counts (Counts 3-7). The State
                now appeals.
                             We defer to the district court's determination of factual
                sufficiency when reviewing pretrial orders on appeal.         See Sheriff, Clark
                Cnty. v. Provenza, 97 Nev. 346, 630 P.2d 265 (1981). Here, the district
                court granted the petition and dismissed the kidnapping charges finding
                that this court's holding in Wright v. State, 94 Nev. 415, 581 P.2d 442
                (1978), that a conviction for first-degree kidnapping cannot stand where
                the kidnapping is incidental to the robbery, applied to this case and this is
                a clear case where the alleged kidnapping is incidental to the robbery, see
                Curtis D. v. State, 98 Nev. 272, 274, 646 P.2d 547, 548 (1982) ("Whether
                the movement of the victim is incidental to the associated offense and
                whether the risk of harm is substantially increased thereby are questions
                of fact to be determined by the trier of fact in all but the clearest cases.").
                             At the grand jury hearings, Josiah Blocks was the sole
                testifying witness to support the kidnapping allegations. Blocks testified
                that he, Rayonna Gordon, Henry Santos, and Blocks' two children were in
                his apartment when three intruders forced their way into the apartment
                with guns drawn and ordered Blocks, Gordon, and Santos to get on the
                floor. After removing items from the apartment, the intruders held
                Blocks, Gordon, Santos, and the children at gunpoint and ordered them to
                enter the bathroom. One of the intruders shut the bathroom door and said



SUPREME COURT
     OF
   NEVADA
                                                        2
(0) 1947A a,
                that Blocks and the others could come out when they heard a knock on the
                door. Blocks testified• that he waited approximately five minutes and,
                because he had not heard a knock, exited the bathroom and looked out his
                apartment window to see if the intruders had left. Blocks identified
                Jernigan as one of the intruders.
                            Although the evidence presented to the grand jury may not be
                sufficient to sustain dual convictions for• robbery and kidnapping, see
                Mendoza v. State, 122 Nev. 267, 275, 130 P.3d 176, 181 (2006) (setting
                forth parameters under which dual convictions for robbery and kidnapping
                arising from the same court of conduct may be sustained), we are not
                concerned with whether the evidence currently in the record is, by itself,
                sufficient to sustain such dual convictions. Rather, we are solely
                concerned with whether the evidence presented to the grand jury
                establishes probable cause that the offense of kidnapping was committed
                against Blocks, his children, Gordon, and Santos, and that Jernigan
                committed it. See Sheriff Washoe Cnty. v. Hodes, 96 Nev. 184, 186, 606
                P.2d 178, 180 (1980). Although marginal, we conclude that the evidence
                presented to the grand jury is sufficient to establish probable cause to
                support the kidnapping charges.      See NRS 200.310(1) ("A person who
                willfully . . . confines . . . a person by any means whatsoever with the
                intent to hold or detain, or who holds or detains, the person . . . for the
                purpose of committing . . . robbery . . is guilty of kidnapping in the first
                degree."); Hodes, 96 Nev. at 186, 606 P.2d at 180 ("The finding of probable
                cause may be based on slight, even 'marginal' evidence, because it does not




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 involve a determination of the guilt or innocence of an accused." (citations
                 omitted)). Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.




                                                                                           J.




                 cc: Hon. Michael Villani, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Yampolsky, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
((B 1947A    e